  Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 1 of 22



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


DANIEL KLEEBERG, LISA STEIN, and
AUDREY HAYS,

                Plaintiffs,
                                        Civil Action No. 16-CV-9517(LAK)(KHP)
     v.

LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; CANANDAIGUA
NATIONAL BANK & TRUST
COMPANY; ESTATE OF ELLIOTT W.
GUMAER, JR.; EBER BROS. & CO.,
INC.; EBER BROS. WINE AND LIQUOR
CORP.; EBER BROS. WINE & LIQUOR
METRO, INC.; EBER-CONNECTICUT,
LLC; and WENDY EBER,

                Defendants.




          SUPPLEMENTAL BRIEF IN SUPPORT OF PLAINTIFFS’
          MOTION FOR LEAVE TO AMEND THEIR COMPLAINT



                                   Brian C. Brook (BB 1980)
                                   BROOK & ASSOCIATES, PLLC
                                   100 Church Street, 8th Floor
                                   New York, New York 10007
                                   Telephone: (212) 257-2334
                                   Facsimile: (646) 257-2887
                                   Brian@brook-law.com

                                   Attorneys for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                   and Audrey Hays
         Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 2 of 22



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii 

PRELIMINARY STATEMENT .................................................................................................... 1 

ARGUMENT .................................................................................................................................. 2 

I.        The Totality of the Circumstances Should Be Considered In Assessing Diligence .............. 2 

      A.  The Circumstances Included Settlement Discussions, Substitution of Parties, and
          Relevant Motions Regarding Privilege Claims and Disqualification ................................. 3 

      B.  The Original Scheduling Order Permitted Amendments Until Three Months Before the
          Close of All Discovery, and That Deadline Has Been Extended Repeatedly .................... 5 

II.       Identifying What Is Subject to the Order for Supplemental Briefing .................................... 6 

III.  Addressing Specific Transactions or Claims ......................................................................... 8 

      A.  The Decision to Seek Reformation of Lester’s Loans Was Based Largely on this
          Court’s Comments During the Settlement Conference ...................................................... 8 

      B.  Preparatory Transactions, Going Back to 2010 and Polebridge ....................................... 10 

      C.  Lester’s “Consulting” for Southern .................................................................................. 11 

      D.  Slocum & Sons of Maine (and addressing other nominal party additions) ...................... 14 

      E.  Defendants’ Dilution Efforts in February 2017 ................................................................ 15 

      F.  Wendy’s Acquisition of Shares in Metro.......................................................................... 16 

      G.  Wendy’s Aiding and Abetting Malfeasance by the Trustees............................................ 16 

      H.  Assignment of Harris Beach’s Claims to Lester ............................................................... 16 

IV.  The Second Circuit Has Expressly Held that Diligence Is Not the Only Factor to
     Consider After a Rule 16 Deadline Passes .......................................................................... 17 

CONCLUSION ............................................................................................................................. 19 




                                                                      i
       Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 3 of 22




                                            TABLE OF AUTHORITIES

Cases 
Castro v. City of New York, 2010 WL 889865 (E.D.N.Y. Mar. 6, 2010) ..................................... 17
Fresh Del Monte Produce, Inc. v. Del Monte Foods, Inc., 304 F.R.D. 170 (S.D.N.Y. 2014) ..... 17
Grochowski v. Phoenix Const., 318 F.3d 80 (2d Cir. 2003) ......................................................... 17
Joinnides v. Floral Park-Bellerose Union Sch. Dist., No. CV 12-5682 JS AKT, 2015 WL
   1476422 (E.D.N.Y. Mar. 31, 2015) ............................................................................................ 4
Kassner v. 2nd Avenue Delicatessen Inc., 496 F.3d 229 (2d Cir.2007) ....................................... 17
Olaf Soot Design, LLC v. Daktronics, Inc., 299 F.Supp.3d 395 (S.D.N.Y. 2017) ......................... 2
Parker v. Columbia Pictures Indus., 204 F.3d 326 (2d Cir. 2000)............................................... 17
Ruotolo v. City of New York, 514 F.3d 184 (2d Cir. 2008) ........................................................... 18




                                                               ii
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 4 of 22



       Pursuant to this Court’s March 30 Order, Plaintiffs Audrey Hays, Daniel Kleeberg, and

Lisa Stein respectfully submit the following supplemental brief in support of their motion for

leave to amend the Second Amended Complaint (“SAC”).

                                PRELIMINARY STATEMENT

       This Court has questioned Plaintiffs’ diligence in seeking to amend. Plaintiffs have been

diligent, not only in pursuing amendments, but more broadly in pursuing the truth. Defendants

cannot deny that the documents produced by them are voluminous and difficult to get a handle

on, even for them (and their lawyers have been involved in the business since 2011). The Ebers’

counsel did not even know there was an engagement agreement between Lester Eber and

Gumaer until we found it and attached it to the re-filed privilege motion. See 2d Mot. to Compel.

Ex. P (filed October 23, 2018). In other cases, interrogatory responses had the effect of

misleading Plaintiffs, particularly with respect to the Consulting Agreement between Lester and

Southern Wine & Spirits (“Southern”).

       Ultimately, most of the amendments subject to this Court’s order for supplemental

briefing are sought by Plaintiffs for the purpose of resolving all anticipated disputes

expeditiously in a single proceeding, which would benefit judicial economy and Plaintiffs’

resources. Defendants are obviously opposed because they want to delay. If this Court is not

interested in hearing these other issues beyond the Metro Transfer itself in a timely fashion,

Plaintiffs will initiate a separate action to pursue them. That seems awfully wasteful, however,

especially when all of the same facts will have to be considered as part of understanding the

complete (and still emerging) story of how Lester and Wendy decided to make sure that the

entire Eber family business belonged to their branch of the family alone.




                                                 1
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 5 of 22




                                           ARGUMENT

   I. THE TOTALITY OF THE CIRCUMSTANCES SHOULD BE CONSIDERED IN ASSESSING
      DILIGENCE

       Good cause exists to amend the scheduling order to permit the requested amendments

because Plaintiffs have been diligent in pursuing these amendments. To assess diligence, the

Court must consider the totality of the circumstances, including the nature of the amendment and

whether it would amount to a “radical departure” from the existing claims. Olaf Soot Design,

LLC v. Daktronics, Inc., 299 F.Supp.3d 395, 399 n.4 (S.D.N.Y. 2017). The more extreme the

amendment in terms of altering the landscape of the case, the greater diligence must be

exercised. Here, the latest amendments are largely based on facts learned in discovery about

transactions that are intertwined with the Metro Transfer at the core of this case since the outset.

If Plaintiffs’ challenges to those transactions are not expressly addressed in this case, it will

result in wasteful duplication of effort to relitigate the same issues solely to obtain further

judicial relief, even though one Court has already been educated sufficiently to render a ruling.

       The initial Rule 16 scheduling order was originally entered with the assumption that the

window for discovery would be much shorter. Judge Kaplan had required the parties to propose a

schedule that would have a joint pretrial order due within just six months. Based on that, the

parties picked a date for amendments to be due of March 31, 2018. Two parties chose to amend

their pleadings before that date: Plaintiffs and former Defendant Canandaigua National Bank &

Trust (“CNB”). Plaintiffs’ amendment

       The filing of the First Amended Complaint (“FAC”) was critical to helping to settle with

CNB. The elaboration on the facts there based on discovery so far helped CNB come to the table.

It was with that in mind that Plaintiffs sought to amend the complaint again in the manner that

they did. So many of the amendments in the proposed Third Amended Complaint (“TAC”) are


                                                   2
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 6 of 22



not technically necessary given the breadth of the current operative complaint, but were made

because, after the settlement talks failed to yield any progress, it seemed a good idea to lay out

our case in more exacting detail. It is vital to keep this in mind to avoid a ruling that

inadvertently narrows the current complaint rather than denying leave to expand it.

       Alternatively, if it did not facilitate getting the Ebers towards a reasonable settlement

position, the TAC was written with another, similar objective in mind: a final resolution in one

proceeding. Lester’s attempt to side-step this Court and take Plaintiffs’ shares in Eber Bros.

through extra-judicial action in October 2018 illustrated that Defendants would never stop trying

to find ways to fight. Accordingly, it suddenly became clear that even though certain prior

transactions would not directly affect the value of Eber Bros. in any material way (e.g., the

security agreements executed in 2010 and 2011), those could provide a potential basis for

continual fighting even after rescinding the Metro Transfer itself. Rather than waiting for those

disputes to arise, it made more sense to ask this Court to rescind such transactions now.

       Thus, if this Court denies the motion for leave to amend to add these other pre-2018

transactions, it will not permanently prejudice Plaintiffs since, in some sense, the real dispute

over those transactions is not even ripe until we get the Metro Transfer resolved. But that said,

since this Court already has jurisdiction over this case and will have to plod through these

transactions anyway, there is no good reason not to try to resolve everything in on shot.

Otherwise, the only result is that Lester may be left with more options to try to engage in more

creative attempts to divest Plaintiffs of their rightful inheritance—and this dispute will never end.

       A. The Circumstances Included Settlement Discussions, Substitution of Parties, and
          Relevant Motions Regarding Privilege Claims and Disqualification

       Courts recognize that this decision must be based on “the unique circumstances” of the

case. See Joinnides v. Floral Park-Bellerose Union Sch. Dist., No. CV 12-5682 JS AKT, 2015



                                                   3
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 7 of 22



WL 1476422, at *15 (E.D.N.Y. Mar. 31, 2015). Plaintiffs have been aggressively pursuing

discovery of the facts in this case, which involved trying to understand a thoroughly confusing

set of transactions without the benefit of depositions before moving to amend. Even during

depositions, Lester and Wendy often struggled to explain their actions, often simply throwing up

their hands and saying, “Ask the lawyer.” See generally Supp. Br., ECF No. 193. Under the

circumstances, Plaintiffs were justified in generally awaiting some clarity about the facts during

ongoing discovery before rushing towards filing a new amendment every time a light bulb goes

off. Plaintiffs had to balance the need to act with diligence against the need to avoid making

insufficiently supported allegations of serious wrongdoing based on an unavoidably incomplete

understanding.

       That concern is why Plaintiffs tried to schedule depositions of Lester and Wendy Eber

over a year ago, but Defendants refused to agree to a date that did not conflict with the

undersigned’s trial scheduled in another matter. Moreover, the need to substitute the Gumaer

Estate for the recently deceased Gumaer made scheduling depositions more difficult while that

was unresolved.

       Despite the hesitation given so much remaining discovery, Plaintiffs were forthright with

this Court about their intention to amend prior to the September 5 settlement conference. Ex. B.

Plaintiffs again raised their anticipation of amending the pleadings on October 16, 2018, during

the telephone conference about why Plaintiffs were aggressively pursuing the documents

withheld on privilege grounds. Brook Decl. ¶ 16. We stated that based on the privilege log alone

and the recent discovery that Underberg & Kessler LLP (“U&K”) had been representing

EBWLC in certain matters at the same time that it filed a lawsuit on behalf of Alexbay against

EBWLC, we were considering seeking to amend and to add U&K as a party. Id. This Court then




                                                 4
      Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 8 of 22



stated that it believed it was too late to be adding new parties, and accordingly Plaintiffs then

stated, at the minimum, there was likely a basis to disqualify counsel. Id. Nonetheless, Plaintiffs’

diligence in ferreting out the facts necessary to support further amendments was never seriously

questioned by Defendants, especially not in light of the aggressive and still-pending pursuit of

documents withheld on privilege grounds for well over a year now.

        B. The Original Scheduling Order Permitted Amendments Until Three Months
           Before the Close of All Discovery, and That Deadline Has Been Extended
           Repeatedly

        The February 21, 2018 Rule 16 scheduling order included a discovery end date of June

29, 2018. See ECF No. 80 (“All discovery, including any depositions of experts, shall be

completed on or before June 29, 2018.”). The deadline for amendments was set by consent of the

parties for three months before the discovery end date.

        Since then, the discovery deadline has been extended several times, well beyond what

Judge Kaplan contemplated. Although the other deadlines required by Rule 16(b)(3)(A) have

never been formally adjusted, it is apparent that the parties understood that they were impliedly

adjusted along with the discovery deadline that served as the guidepost for working towards the

ultimate resolution of this case. That is why neither side briefed this motion under the Rule 16

standard.

        Plaintiffs have never hidden their intention to seek further amendments as discovery

progressed. See, e.g., SAC ¶ 104 (“In reviewing the discovery produced by Defendants in this

action (even though that review is still ongoing and depositions have not yet occurred), Plaintiffs

have learned of additional facts, including….”).1 The SAC also alleged that critical documents

were being withheld on privilege grounds. Id. ¶ 107. The Court cannot doubt that Plaintiffs have


1
  Prior to the September 5, 2018 settlement conference, Plaintiffs also advised the Court that they intended to make
further amendments based on the discovery that was ongoing. See Ex. B at 2.


                                                         5
      Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 9 of 22



been diligent in their efforts to obtain those concealed communications, which could very well

have illuminated in minutes what has instead taken Plaintiffs’ counsel hours and hours to discern

from the dense transaction documents themselves. Plaintiffs expressly intended further

amendments in view of the privileged documents and depositions.

        Despite the ongoing struggle to obtain complete discovery, the motion for leave to amend

was nonetheless filed before either receiving a ruling on the privilege dispute or deposing any of

the Eber Defendants. This is why, given that many of the amendments are to correct or elaborate

on the facts, Plaintiffs arguably filed too soon. Indeed, several assertions in the proposed TAC

have already been determined to be wrong or incomplete based on the Ebers’ depositions in

January and February 2019.

    II. IDENTIFYING WHAT IS SUBJECT TO THE ORDER FOR SUPPLEMENTAL BRIEFING

        Because the proposed TAC was written with an eye towards laying out more of the facts

in support of a more persuasive presentation of the existing claims, there are many changes that

are already legally joined by the existing pleadings and therefore need not be specifically

addressed by this Court.2 These include, most notably, the longstanding request for “Rescission

of all of the agreements related to the transfer of Eber Metro to Alexbay,” SAC ¶ 174(d). That

existing demand fairly encompasses the majority of the additional details alleged in the general

facts section of the TAC and much of Count I.3 Several of the related agreements for which

specific equitable relief is now expressly sought were already challenged or questionable

transactions in the original Complaint:



2
 It is unfortunate that the Ebers simply objected to everything without any specificity whatsoever. There was no
good reason for them to do that. It was either laziness on their part or a desire to bog this Court down given
Plaintiffs’ substantial rewrite, or both.
3
  Because of the voluminous detail in the SAC on transactions subject to rescission, Plaintiffs separated SAC Count
I into two separate counts in the TAC: Count I for rescission and Count II for faithless servant.


                                                         6
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 10 of 22



                 Lester’s loans and the subsequent Security Agreements (Compl. ¶ 49; TAC Count
                  I ¶¶ 252-61)

                 The Polebridge Transaction (Compl. Ex. G at 7-8; TAC Count I ¶¶ 233-51)

Only one such “related” transaction was new to the TAC: The elimination of Eber Metro’s debt

to EBWLC (TAC ¶¶ 146-50, 220-223).

         Other transactions were less closely related to the Metro Transfer, but were already added

to the FAC and are thus in the current SAC4:

                 Lester’s Consulting Agreement with Southern (SAC ¶ 82; TAC Count I ¶¶ 188-91
                  and Count III ¶¶ 295-97)

                 Slocum & Sons of Maine (SAC ¶¶ 114-18, 126, 136, 155; TAC Count I ¶¶ 224-
                  29)

         The truly new additions based on events occurring before the SAC was filed on April 16,

2018, and which are at the core of the request for supplemental briefing, are as follows:

                 Lester and Wendy amending EBWLC’s Certificate of Incorporation and issuing
                  new shares to Lester to dilute Plaintiffs’ interests in February 2017 – Count I
                  (TAC ¶¶ 265-273) and Count IV (in part, ¶¶ 302-305)

                 Wendy Aiding and Abetting Breach of Fiduciary Duty and Fraudulent
                  Concealment, based on conduct occurring prior to December 2016 - Count VII

                 Wendy’s acquisition of a 9.1% interest in Eber Metro pursuant to an Employment
                  Agreement dated August 14, 2012 - Count I (TAC ¶¶ 230-32)

                 The assignment of Harris Beach’s Claims to Lester – Count I (TAC ¶¶ 262-64)

         The new counts based on conduct occurring since the filing of the SAC generally concern

Lester’s attempt to divest Plaintiffs of standing and thereby avoid a judicial decision on the

merits. To ensure clarity of what that covers, it is pled in:


4
  These were added to the SAC based on interrogatory responses, since Plaintiffs had not been able to spend any
significant amount of time reviewing the voluminous and dense documents produced before the March 31, 2018
deadline. See Brook Decl. (explaining that counsel was preparing for a high-profile trial starting in May 2018). Later,
with the benefit of sufficient time to process the documents and get a more complete understanding of the transactions,
Plaintiffs had the necessary ammunition to go after the transactions more explicitly, with the goal setting those
transactions aside in one proceeding.


                                                          7
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 11 of 22



              Background (¶¶ 170-75)

              Count IV (in part, ¶¶ 306-331)

              Count V (all)

              Count VI (all)

Accordingly, these are not subject to the Court’s order for supplemental briefing.

   III. ADDRESSING SPECIFIC TRANSACTIONS OR CLAIMS

       A. The Decision to Seek Reformation of Lester’s Loans Was Based Largely on this
          Court’s Comments During the Settlement Conference

       Plaintiffs have disputed Lester’s loans from the outset of the case. See Compl. ¶¶ 49-52

(alleging that “the purported loans by Lester to Eber Bros. were fictitious or exaggerated,” based

in part on a letter sent by Lester stating that he had only loaned $500,000 (rather than the $2.5

million he later claimed) as of April 2010). But, importantly, Plaintiffs did not request any

judicial relief or declaration with respect to the loans specifically. Instead, the lack of support for

the loans was one factor that would support the requested relief of unwinding the Metro Transfer.

       Plaintiffs did not believe that a challenge to the terms of Lester’s loans was necessary

because Plaintiffs were seeking control over Eber Metro (the entity that had assumed the debts).

Once such control was obtained, as a matter of corporate governance, Plaintiffs (through their

chosen officers) could make the decision about whether to refuse to pay the loans in whole or in

part. And if the loans were insufficiently supported, the burden would be on Lester to sue—and

prove in court the legitimacy of the loans.

       During the September 5, 2018 settlement conference, however, this Court indicated that

Plaintiffs could not obtain their requested relief without repaying Lester’s loans. When Plaintiffs

stated their position that, although the loans (if real) would no longer be deemed satisfied if the

foreclosure transaction was unwound, it would then be for the corporation to decide what to do



                                                   8
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 12 of 22



with the loans (as an example, Plaintiffs stated that it would be necessary for the corporation to

determine whether the support for the loans was adequate to establish that the loans were real

and not already repaid). This Court questioned Plaintiffs’ understanding of corporate governance

in this situation and indicated that the Court might order the repayment of Lester’s loans as part

of the ultimate judgment in this case.

       Considering the Court’s comments, Plaintiffs determined that it was necessary to litigate

the details of the loans in this proceeding, to avoid potential res judicata effect on the issue

despite the fact that Plaintiffs had not directly challenged Lester’s loans in this proceeding.

       Moreover, at the time, Plaintiffs had no knowledge of how those loans were approved by

the Eber Bros. company. According to documents produced by the Ebers, the loans were

“ratified” by the co-trustees, including Canandaigua National Bank’s trust officer for the Allen

Eber Trust (the “Trust”), Rick Hawks. Ex. F at 4. But during the first deposition in this case, on

August 20, 2018, Hawks testified that he “would not characterize it as a ratification,” because

there was inadequate information provided and no vote occurred. See Ex. E at 89:2-91:20. This

was an important discovery because it meant that no disinterested or independent person had

ever examined the terms of the loans to determine whether they were fair to the company or its

shareholder (the Trust). This testimony also contradicted the meeting minutes prepared by

Wendy Eber.

       In light of the newfound basis to challenge the loans provided by Hawks’ testimony,

combined with the Court’s indication that the details of the loans might need to be litigated

before judgment is entered here, Plaintiffs have requested to challenge the loans now. To be

clear, Plaintiffs would be happy to leave this issue for another day as originally planned, as long




                                                  9
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 13 of 22



as this Court’s order makes clear that the legitimacy or fairness of Lester’s loans will not be the

subject of a judicial determination in this proceeding.

        B. Preparatory Transactions, Going Back to 2010 and Polebridge

        In the original Complaint, Plaintiffs sought “[r]escission of all of the agreements related

to the transfer of Eber Metro to Lester Eber, Alexbay, and any other affiliated persons or

entities.” Compl. 23. The specific agreements were not specified because, although some were

known from the record in the prior Harris Beach litigation, Plaintiffs were uncertain as to how

they “related” to each other, and whether there were additional transactions yet to be discovered.

Accordingly, all transactions that Plaintiffs could prove are related are already subject to

rescission, whether or not they are specified in the detail provided by the TAC. Nonetheless, out

of concern that Plaintiffs might have the SAC constructively narrowed by denial of motion for

leave, we will explain the additional request to rescind “preparatory transactions.”

        In particular, Plaintiffs did not know when Lester began preparing to take over the family

business. According to the Harris Beach complaint (which is incorporated by reference into the

original Complaint and SAC), the chain of “Events Leading Up to the Fraudulent Conveyance”

began on “December 8, 2011, two and a half months after” Harris Beach first sued Eber Bros. for

nonpayment of legal bills. Compl. Ex. G at 4, ECF No. 1-7.

        As of the time the motion to amend was filed, Plaintiffs still did not know for certain

when the plans began or how far back they were really planning this. But the subsequent

depositions have in general been consistent with our inference that the real preparation for

Lester’s personal taking of Eber-CT began when Glenn Sturm was retained in or about February

2012. Sturm proceeded to direct Lester to secure his loans to the Company (without giving the

Company any new consideration), thus setting the stage for him to foreclose on the loans and

take the assets.


                                                 10
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 14 of 22



        By the time of the SAC’s filing, Plaintiffs knew only some, but not all of the transactions

that were preliminary steps to the 2012 Metro Transfer. Other transactions that got more specific

names than “the Preparatory Transactions” in the TAC were nevertheless preparatory and thus

included in the scope of the SAC’s request to rescind all “related” agreements.

        With respect to the Polebridge Transaction, rescission is now sought because Plaintiffs

learned that that transaction was a sham concocted by Glenn Sturm to serve as the basis for

undervaluing Eber-CT when the time came for Lester to foreclose on the debt. This “discovery”

was not based on any one piece of information being newly produced, but rather the result of

processing the totality of the documents that had been produced, combined with careful review

of Defendants’ privilege log entries (showing the dates when Sturm was communicating with

them) during the privilege dispute that was first briefed over the summer in 2018. In particular,

upon learning that Wendy Eber had somehow come to own the Polebridge 6% interest herself,

the right of first refusal buried in the middle of the original deal became apparent and that self-

dealing aspect of the transaction strongly supports the finding that it was simply a sham.

        With respect to the elimination of Eber Metro’s debt to EBWLC, neither Metro’s debt

nor the elimination of it was known to Plaintiffs until after a deep dive into the accounting

records in the weeks immediately before this motion was filed. See Brook Decl. ¶¶ 28-29.

        C. Lester’s “Consulting” for Southern

        Prior to this lawsuit, Plaintiffs had only vague, second-hand inklings that Lester had done

some kind of consulting work for Southern, but they did not know how much money that was,

where that money was going (i.e., to Eber Bros. or to Lester directly), or what strings were

attached to that consulting agreement. Only in discovery did Plaintiffs learn that Lester received

$600,000 per year himself, directly, while at the same time receiving a full salary from Eber

Bros.


                                                 11
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 15 of 22



        The FAC challenged that consulting arrangement based on the facts as then understood.

The FAC indicates that Plaintiffs still believed that the Consulting Agreement had been

authorized by the company’s board of directors in consideration for reduction or elimination of

the debt to Lester:

        Eber W&L nonetheless allowed Lester to accept a lucrative consulting position
        with Southern that has allowed him personally to be paid several million dollars
        by Southern in the years since. Such a direct personal benefit to Lester must have
        eliminated his outstanding debt because, in the absence of any otherwise apparent
        consideration, it would have constituted a significant breach of fiduciary duty,
        including the duty of loyalty, for Lester to accept the position at such lucrative
        payment terms that could have otherwise inured to the benefit of Eber W&L and
        its shareholders.

FAC ¶ 63 (emphasis added). This shows that the FAC already alleges that, absent consideration

to Eber Bros. (i.e., elimination of outstanding debts), Lester breached his fiduciary duty.5 And

the FAC included a count for breach of fiduciary duty. Thus, the issue of whether Lester

breached his fiduciary duty through the Consulting Agreement is already joined in this case.

        The FAC’s allegation necessarily assumed that the company had approved the Consulting

Agreement. Id. (“Eber W&L nonetheless allowed….”). This assumption was based on Lester’s

October 2017 interrogatory response, which indicated that the Consulting Agreement was part of

the overall settlement transaction with Southern, and expressly stated that that transaction had

been approved by Lester, Wendy, and Gumaer:

        [Interrogatory No.] 3. Identify all persons involved in any transaction between
        any Defendant and Southern, and specify which transaction each person was
        involved in and his role in the transaction.

        Response to No. 3:




5
  The Court may recall that, during the September 5, 2018 settlement conference, Lester and Wendy defended the
Consulting Agreement and tried to dissuade Plaintiffs from pursuing claims based on it. So did this Court, through
its vocal skepticism of Plaintiffs’ position. Accordingly, that alone made it reasonable for Plaintiffs to conduct
further diligence before seeking to amend further to state a direct claim based on the transaction.


                                                        12
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 16 of 22



        Settlement of lawsuit and Sale of Delaware and Ohio – Lester Eber, Wendy Eber
        and Elliott Gumaer (Directors authorizing transaction)[2007].

Ex. A at 5.6 Plaintiffs relied on this response and amended the Complaint accordingly in Spring

2018. Nonetheless, Plaintiffs recognized the need for more specific information given the new

allegations in the SAC and issued additional interrogatories to Lester for more information. In

his August 27, 2018 response, Lester provided inconsistent information.7

        Given the inconsistencies, Plaintiffs the Court may recall that Plaintiffs specifically

discussed the Consulting Agreement during the settlement conference the following week.

There, Wendy and Lester provided more information to downplay the significance of the

Consulting Agreement, claiming that it had ended in 2012. This statement was surprising

because we recalled that Lester’s interrogatory responses said that he received income from

Southern after 2012. This raised enough concern that we began fact-checking and looking at the

overall transaction more closely. It turned out that Lester and Wendy had misspoken at the

settlement conference: After the Consulting Agreement’s initial five-year term ended, Lester

continued consulting for Southern for a new contracted price of just $10,000 per year. We

realized this fact on or about October 22, 2018. Brook Decl. ¶ 22.

        Confused about why the amount changed so drastically, we began searching for answers.

Only after careful review of these documents did we realize that the Consulting Agreement’s


6
  If the Ebers argue that they did not understand the Consulting Agreement to be a transaction, that should be
rejected. Black's Law Dictionary defines a transaction as “[t]he act or an instance of conducting business or other
dealings; esp., the formation, performance, or discharge of a contract.” Black's Law Dictionary 1535 (8th ed. 2004).
Moreover, they included as a second “transaction” the Alexbay foreclosure action where Southern was a party—that
shows they were interpreting this interrogatory broadly.
7
 In response to the interrogatory asking him to identify everyone who was responsible for or involved in reviewing
or approving the terms of” the Consulting Agreement, Lester said: Harris Beach PLLC, as attorneys; Elliott Gumaer,
as attorney; and Lisa Semenick, Director to Eber W&L. This conflicted with the prior response identifying Wendy
Eber, and stating that Gumaer had approved the deal as a director. But more troubling was the response to the
question about what documents were disclosed to any directors or officers of the Eber Companies, where Lester
said, merely, “Do not recall.” It begged the question: How could the Consulting Agreement be approved by the
directors if it was not shown to them?


                                                        13
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 17 of 22



non-competition clause was the only non-competition clause in the entire set of Southern

settlement documents.8 Moreover, looking at the various corporate board resolutions approving

the numerous Southern settlement agreements, we finally saw that, in fact, the Consulting

Agreement was not referenced in any of those resolutions (even though it seemed that each

agreement was the subject of a resolution). Although still not conclusive, this record indicated

that it was never approved by the board of any Eber company. Accordingly, when the Court

requested that Plaintiffs file an amended complaint, we proceeded to substantially amend the

Consulting Agreement allegations in light of having put the pieces together and despite

Defendants’ apparently false representations.

        In sum, Plaintiffs were diligent about seeking to amend to go after the Consulting

Agreement once we determined that the Defendants’ initial discovery responses to Plaintiffs

about the Consulting Agreement were misleading. Although the documentation was produced

that might have indicated that it was false earlier, this was not the primary claim and therefore

Plaintiffs were reasonably entitled to rely on those representations because the documents

produced were extremely voluminous and Defendants’ superior familiarity with the documents

placed them in the best position to answer the key questions.

        D. Slocum & Sons of Maine (and addressing other nominal party additions)

        Like the Consulting Agreement, Plaintiffs already added at least part of the Slocum &

Sons of Maine facts in the FAC. Unfortunately, even by the time when the TAC was filed,

Plaintiffs still could not discern that entity’s role or how Lester and Wendy came to own it. See

TAC 229 (demanding Lester and Wendy “fully account for how they came to acquire all of their



8
  As clarified at Lester’s deposition, he actually was receiving $310,000 a year from mid-2012 forward, but
apparently with no contract for $300,000 of that. At the minimum, this shows that the value of the contract was
inflated by $300,000 per year for the non-competition clause during the first five years.


                                                        14
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 18 of 22



interests in Slocum of Maine”). The deal documents for Eber Metro’s acquisition of other

Slocum entities in 2005 was only produced to Plaintiffs in late November, and they were missing

key documents. The agreement by which Wendy and Lester acquired their interests was only

produced on January 18, 2019, after the proposed TAC was last updated. See Brook Decl. ¶ 23 &

Ex. D.

         Although Plaintiffs have requested to add several other Eber entities as nominal parties,

we did so merely in an abundance of caution because we did not know what further forensic

review of the books and records might reveal about their significance. The only entity that should

be added to ensure comprehensive relief is Slocum of Maine. But even then, if the Court denies

that part of this motion and declines to add any new parties, that probably will be okay based on

the details subsequently disclosed about the nature of the Ebers’ interests in Slocum of Maine.

         E. Defendants’ Dilution Efforts in February 2017

         Lester’s acquisition of 750 new-issue preferred shares in EBWLC was a failed attempt to

prevent Plaintiffs from getting control of EBWLC upon termination of the Trust (which was

being sought by CNB) and receipt of their shares in EBWLC’s parent, EB&C.

         The documents showing the distribution of shares were produced in September 2017 as

part of a 19,746 page production. The specific transactions were not noticed by Plaintiffs’

counsel until the summer of 2018 in preparation for the settlement conference, because

documents created in 2017—after the lawsuit had been filed—did not seem likely to have any

direct relevance to the facts at issue in the case. Indeed, these are essentially new causes of

action. And as explained above, we seek to have them adjudicated here for the sake of economy,

since they would require a trivial amount of further attention to resolve here rather than to

require a new case be initiated.




                                                 15
    Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 19 of 22



       The Court should also consider that Defendants’ representations during discovery and

settlement conferences reasonably led Plaintiffs to conduct additional investigation before

seeking to amend. For example, during the settlement conference, Defendants vigorously

defended the February 2017 distribution of new voting preferred shares to Lester as something

necessitated by his paying fees on behalf of the EBWLC entity. Brook Decl. ¶ 24. Upon closer

review, however (and despite the fact that depositions were being postponed), the explanation

fell apart, because of all the Eber Entities, EBWLC was the only one that issued such shares to

Lester. Id. ¶ 25. And yet, EBWLC was also the one entity that stood only to gain from Plaintiffs’

claims, and thus was the least likely to fairly bear any of Lester’s defense expenses.

       F. Wendy’s Acquisition of Shares in Metro

       Defendants did not disclose Wendy’s interest in Eber Metro until August 28, 2018. See

Brook Decl. ¶ 30. As shown by the two different versions of the TAC filed already showing

different percentages, this was a real surprise when it was noticed, which was not for several

weeks after production, due to the volume of other materials produced at that same point and

right before the settlement conference. Id.

       G. Wendy’s Aiding and Abetting Malfeasance by the Trustees

       The additional charges against Wendy for aiding and abetting the trustees’ wrongdoing

arise from receiving evidence in August 2018 indicating that Wendy played an integral role in

deciding to conceal the Metro Transfer from the Trust beneficiaries. See Brook Decl. ¶ H.

       H. Assignment of Harris Beach’s Claims to Lester

       Honestly, this is just beyond bizarre. Rather than seek a release from Harris Beach after

being sued for fraud, Lester instead took assignment of Harris Beach’s claims—including the

claims against himself. This fact was known to Plaintiffs early on in the document review,

because the prior Harris Beach litigation about the Metro Transfer was a lead focal point.


                                                16
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 20 of 22



Plaintiffs did not seek to amend to include relief as to this transaction because we could not

imagine that Lester would actually try to collect. Subsequent events convinced us that logic,

reason, and equity hold no influence over what Lester and his lawyers are willing to try to allow

him to keep the company he has stolen. To avoid a dispute in the future, this could be resolved

now. Of course, this would be moot if Lester were to say in response that he will not try to

collect on Harris Beach’s claims (at least those against the Eber companies – he can go to town

to collect on his claims against himself).

   IV. THE SECOND CIRCUIT HAS EXPRESSLY HELD THAT DILIGENCE IS NOT THE ONLY
       FACTOR TO CONSIDER AFTER A RULE 16 DEADLINE PASSES

       As the Kassner decision cited by this Court’s order stated, the Court “also may consider

other relevant factors including, in particular, whether allowing the amendment of the pleading at

this stage of the litigation will prejudice defendants.” Kassner v. 2nd Avenue Delicatessen Inc.,

496 F.3d 229, 244 (2d Cir.2007) (citing Parker v. Columbia Pictures Indus., 204 F.3d 326, 339–

340 (2d Cir. 2000), for the proposition that the “primary consideration” is diligence). That

statement was consistent with Second Circuit went further, holding that the Court must

“balance[]” Rule 15 and Rule 16 considerations:

       Where a scheduling order has been entered, the lenient standard under Rule 15(a),
       which provides leave to amend “shall be freely given,” must be balanced against
       the requirement under Rule 16(b) that the Court's scheduling order “shall not be
       modified except upon a showing of good cause.”

Grochowski v. Phoenix Const., 318 F.3d 80, 86 (2d Cir. 2003). “Thus, ‘[b]y requiring the district

court to consider and balance factors other than a plaintiff's diligence, the [Second Circuit] left

open the possibility that amendments could be permitted even where a plaintiff has not been

diligent in seeking an amendment.’” Fresh Del Monte Produce, Inc. v. Del Monte Foods, Inc.,

304 F.R.D. 170, 175 (S.D.N.Y. 2014) (quoting Castro v. City of New York, 2010 WL 889865, at

*2 (E.D.N.Y. Mar. 6, 2010)).


                                                 17
     Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 21 of 22



        Applied here, even if this Court has lingering doubts about whether Plaintiffs were

diligent when it came specifically to amendments, it should nonetheless grant leave to amend

given the nature of the amendments. As to existing claims that have been expanded upon (e.g.,

SAC Count I becoming TAC Counts I and II), the additional detailed allegations should, if

anything, help defendants prepare their defense by giving them a detailed roadmap to our case.

The amendments also seek to avoid potential duplicative litigation, by ensuring that all improper

transactions considered in the course of this litigation be ruled upon in one proceeding rather

than in piecemeal and potentially inconsistent fashion.9

        An amendment is prejudicial to the non-moving party if it would “require the opponent to

expend significant additional resources to conduct discovery and prepare for trial’ or

‘significantly delay the resolution of the dispute.” Ruotolo v. City of New York, 514 F.3d 184,

192 (2d Cir. 2008) (quotation omitted). Here, permitting amendment will actually expedite the

resolution of the full dispute between the parties, by resolving other issues now that would

otherwise require further litigation later on. See also Pls. Reply at 3.

        Defendants got to see the proposed amendments weeks before any of them were deposed.

Fact discovery alone has been extended to six months after the date when the motion for leave to

amend was filed—twice as much time as provided by the first Rule 16 scheduling order. There

would be no prejudice to Defendants, and that factor weighs in favor of granting leave to amend.




9
  Because of the fiduciary tolling rule, Plaintiffs could go and file a new lawsuit based on any claims excluded from
this case and it would still be well within the applicable statute of limitations. That is unduly wasteful, however.


                                                        18
    Case 1:16-cv-09517-LAK-KHP Document 202 Filed 04/13/19 Page 22 of 22




                                         CONCLUSION

       The Court should find that Plaintiffs acted diligently or, alternatively, find that leave to

amend is nonetheless warranted when balancing the Rule 15 and Rule 16 considerations.

                                              Respectfully submitted,


                                              /s Brian C. Brook                         .
                                              Brian C. Brook (BB 1980)
                                              BROOK & ASSOCIATES, PLLC
                                              100 Church Street, 8th Floor
                                              New York, New York 10007
                                              Telephone: (212) 257-2334
                                              Facsimile: (646) 257-2887
                                              Brian@brook-law.com

                                              Counsel for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                              and Audrey Hays
Dated: April 13, 2019




                                                 19
